ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_02_FR.txt.                                                                                  35




                      Opinion individuelle
                  de M. le juge SepÚlveda-Amor

[Traduction]

   Accord avec la décision prise par la Cour d’indiquer des mesures conservatoires —
Nécessité de définir clairement le critère de « plausibilité » devant être respectée
aux fins de permettre à la Cour d’indiquer des mesures conservatoires en vertu de
l’article 41 du Statut — Désaccord au sujet de la deuxième mesure conservatoire —
Risque de préjudice irréparable à d’éventuels droits du Costa Rica et au caño
insuffisamment pris en compte — Fait que la Cour aurait dû confier aux deux
Parties la responsabilité de toute mesure requise pour empêcher qu’un préjudice
irréparable ne soit causé à l’environnement sur Isla Portillos.

   1. La Cour devait effectivement indiquer des mesures conservatoires en
la présente espèce. Même si cela peut paraître aller de soi, il n’est pas
inutile de rappeler — comme le fait l’ordonnance — que la Cour a le pou-
voir d’indiquer quelles mesures conservatoires du droit de chacun elle
estime devoir être prises à titre provisoire, ces mesures pouvant être tota-
lement ou partiellement différentes de celles initialement demandées. En
outre, il ne me paraît pas vain de réaffirmer, comme la Cour le fait ici,
que, une ordonnance en indication de mesures conservatoires ayant un
caractère obligatoire, les Parties à l’instance sont tenues de respecter toute
obligation internationale qui en découle.
   2. Dans son ordonnance, la Cour répond à une préoccupation impor-
tante : le développement d’activités criminelles sur le territoire en litige.
Elle a décidé — à juste titre — de confier à chacune des Parties la respon-
sabilité de maintenir l’ordre dans la zone sur laquelle sa souveraineté est
incontestable. L’on ne peut qu’espérer que la collaboration bilatérale
requise sera suffisamment efficace pour empêcher la criminalité organisée
de sévir dans ce no man’s land provisoire.
   3. Dans un autre ordre d’idées, j’estime cependant que la Cour aurait
dû saisir l’occasion qui lui était offerte de préciser le « critère de plausibi-
lité » auquel il doit être satisfait aux fins de l’article 41 du Statut. L’impré-
cision qui entoure la notion de plausibilité dans l’ordonnance pourrait se
révéler problématique lors de futures demandes en indication de mesures
conservatoires, ainsi que je le montrerai dans la présente opinion.
   4. Bien que je convienne de la nécessité d’indiquer des mesures conser-
vatoires en la présente espèce, je ne souscris pas au deuxième point du
dispositif de l’ordonnance et ne puis m’associer à certaines des raisons
avancées pour fonder la décision de la Cour. Je considère que laisse à
désirer la manière dont cette dernière traite, dans son ordonnance, le
risque imminent de préjudice irréparable aux droits éventuels du
Costa Rica, les mesures conservatoires indiquées étant très en deçà de ce

                                                                                 33

             certaines activités (op. ind. sepúlveda-amor)                     36

qui serait nécessaire pour préserver et protéger comme il se doit le Hume-
dal Caribe Noreste. Il convient de rappeler l’interdépendance qui existe
entre celui‑ci, d’une part, et, d’autre part, le Refugio de Vida Silvestre
Corredor Fronterizo et le Refugio de Vida Silvestre Río San Juan, ce
dernier étant un site Ramsar. Du fait de cette interdépendance, une colla-
boration bilatérale plus étendue et la pleine assistance du Secrétariat de la
convention de Ramsar auraient été nécessaires pour assurer la protection
de l’environnement de ces zones humides.


           I. La « plausibilité » comme condition préalable
               à l’indication de mesures conservatoires

  5. Dans sa jurisprudence, la Cour a toujours souligné que les décisions
prises dans le cadre de procédures incidentes relatives à l’indication de
mesures conservatoires ne sauraient préjuger aucune question relative au
fond. Elle a maintes fois rappelé que, dans l’exercice des pouvoirs que lui
confère l’article 41 du Statut, elle n’était
    « pas habilitée à conclure définitivement sur les faits ou leur imputabi-
    lité et que sa décision d[evait] laisser intact le droit de chacune des
    [p]arties de contester les faits allégués contre elle, ainsi que la responsa-
    bilité qui lui [était] imputée quant à ces faits et de faire valoir ses moyens
    sur le fond » (Application de la convention pour la prévention et la répres‑
    sion du crime de génocide (Bosnie‑Herzégovine c. Yougoslavie (Serbie et
    Monténégro)), mesures conservatoires, ordonnance du 8 avril 1993,
    C.I.J. Recueil 1993, p. 22, par. 44 ; Frontière terrestre et maritime entre
    le Cameroun et le Nigéria (Cameroun c. Nigéria), mesures conserva‑
    toires, ordonnance du 15 mars 1996, C.I.J. Recueil 1996 (I), p. 23,
    par. 43 ; Activités armées sur le territoire du Congo (République démo‑
    cratique du Congo c. Ouganda), mesures conservatoires, ordonnance du
    1er juillet 2000, C.I.J. Recueil 2000, p. 127‑128, par. 41).
   6. Ce n’est toutefois que récemment que la Cour a entrepris de se pen-
cher sur une question légèrement différente : celle de savoir si (et, le cas
échéant, dans quelle mesure) il est opportun pour elle, lorsqu’elle est
appelée à se prononcer sur une demande en indication de mesures conser-
vatoires, de formuler une appréciation préliminaire sur les droits allégués
par la partie à l’origine de cette demande.
   7. Il est communément admis que, dans l’exercice des pouvoirs qu’elle
tient de l’article 41 du Statut, la Cour devrait partir du principe que les
droits revendiqués existent bien, et se borner à tenter de déterminer si, en
l’absence de mesures tendant à les protéger, ces droits pourraient subir un
dommage irréparable avant qu’elle ne se soit prononcée de manière défi-
nitive sur le fond.
   8. La Cour a examiné nombre d’affaires dans lesquelles le défendeur, en
contestant la demande en indication de mesures conservatoires présentée

                                                                               34

                certaines activités (op. ind. sepúlveda-amor)                                37

par le requérant au motif que les droits allégués par celui‑ci n’existaient pas,
l’a invitée à toucher au fond — quoique à titre provisoire — pour décider de
l’opportunité d’exercer les pouvoirs que lui confère l’article 41 du Statut 1.
   9. Ce n’est que dans la décision qu’elle a récemment rendue en l’affaire
relative à des Questions concernant l’obligation de poursuivre ou d’extrader
(Belgique c. Sénégal) que la Cour s’est ouvertement prononcée sur ce
point, jugeant, pour la première fois, que son « pouvoir … d’indiquer des
mesures conservatoires ne dev[ait] être exercé que si les droits allégués par
une partie apparaiss[aient] au moins plausibles » 2.
   10. Dans la présente ordonnance, la Cour non seulement confirme la
position adoptée dans l’affaire Belgique c. Sénégal mais va même un peu
plus loin, puisqu’elle semble faire de la « plausibilité » des droits une
condition expresse de l’indication de mesures conservatoires au titre de
l’article 41 du Statut.
   11. Si je ne suis pas en désaccord avec le raisonnement sous‑tendant la
décision de la Cour, il m’apparaît néanmoins nécessaire et urgent, aux
fins de la présente espèce, de préciser le critère juridique applicable. Pour
commencer, les mots « plausible » et « plausibilité » ne sont pas des termes
de l’art, et leur sens ordinaire n’aide guère à cerner les conditions juri-
diques qu’une partie doit remplir pour établir prima facie l’existence de
droits dans le contexte de l’article 41 du Statut 3.
   12. Les Etats demandant l’indication de mesures conservatoires sont‑ils
censés établir prima facie le bien‑fondé de leurs prétentions sur le fond, ou
le critère fumus non mali juris est‑il suffisant — autrement dit, la Cour
peut‑elle se contenter de s’assurer que les droits revendiqués ne sont pas
manifestement inexistants en l’état des informations dont elle dispose ? 4
Suffit‑il de démontrer la possibilité de l’existence d’un droit, le caractère
raisonnable de l’affirmation de l’existence d’un droit 5, ou bien le critère
pertinent est‑il celui de la probabilité ?
    1 Voir, par exemple, les affaires suivantes : Passage par le Grand‑Belt (Finlande c. Dane‑

mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 12 ;
Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures conserva‑
toires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 113 ; Questions concernant l’obli‑
gation de poursuivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordonnance
du 28 mai 2009, C.I.J. Recueil 2009, p. 139.
    2 Mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57.
    3 Tel est du moins le cas en anglais. Selon l’Oxford English Dictionary Online, « plau-

sible », en anglais, peut avoir les sens suivants : acceptable, agréable, plaisant, gratifiant ;
recueillant l’approbation du public, apprécié (1.a) ; saluant par des applaudissements,
marquant son approbation (2) ; digne d’applaudissements ou d’approbation ; digne
d’éloges, louable, dont on peut se féliciter (3) ; à propos d’un argument, d’une idée, d’une
déclaration, etc. : qui semble raisonnable, probable ou véridique ; convaincant, crédible ;
(ancien sens) spécialement : donnant une apparence fallacieuse de raison ou de véracité ;
spécieux (4.a).
    4 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay), mesures

conservatoires, ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, opinion individuelle du
juge Abraham, p. 140, par. 10.
    5 Passage par le Grand‑Belt (Finlande c. Danemark), mesures conservatoires, ordonnance

du 29 juillet 1991, C.I.J. Recueil 1991, opinion individuelle du juge Shahabuddeen, p. 31.

                                                                                             35

             certaines activités (op. ind. sepúlveda-amor)                  38

   13. Ce ne sont pas là pures subtilités théoriques. Les réponses qui
seront apportées auront sans doute une incidence directe sur la manière
dont les demandes en indication de mesures conservatoires seront plai-
dées à l’avenir, et sur la mesure dans laquelle la Cour abordera le fond au
stade des procédures incidentes relatives à l’indication de telles mesures.
   14. La Cour aurait dû saisir l’occasion qui lui était offerte d’éclaircir
ces points, notamment en affinant les termes utilisés pour formuler son
« critère de plausibilité ». Dans cette optique, il eût été préférable d’éviter
de reprendre une terminologie vague dont on peut estimer qu’elle ne fait
qu’ajouter à la confusion entourant une question déjà fort complexe.
   15. Je crains que l’imprécision du « critère de plausibilité » et l’impor-
tance injustifiée accordée à celui‑ci dans la présente ordonnance n’encou-
ragent en définitive les Etats demandant l’indication de mesures
conservatoires à trop entrer, très en amont, dans le fond du différend,
grevant ainsi la procédure prévue à l’article 41 du Statut de questions que
la Cour devrait en réalité examiner au stade du fond.

   16. Selon moi, cette ordonnance de la Cour ne doit pas être comprise
comme introduisant une nouvelle exigence quant à l’article 41 du Statut,
ou comme marquant un revirement de jurisprudence en matière de
mesures conservatoires ; j’y vois une simple tentative de « nommer » ou de
« qualifier » une prescription déjà implicitement contenue dans cette juris-
prudence. Or, ainsi que je l’ai déjà relevé, une définition plus précise s’im-
pose, afin de veiller à ce que l’examen au fond demeure dans les limites de
ce qui est strictement nécessaire aux fins de la procédure visée à l’article 41
du Statut.


            II. Risque de préjudice irréparable en rapport
           avec les conséquences écologiques liées au caño

  17. Globalement, l’exigence relative au « préjudice irréparable » aurait
dû faire l’objet d’un examen plus attentif et d’une analyse plus métho-
dique : la Cour n’a que sommairement traité ce point, en dépit de l’impor-
tance qui lui avait été accordée à l’audience, et en net contraste avec la
place que la question de la « plausibilité » occupe dans l’ordonnance.
  18. Or, la question cruciale, en l’espèce, est celle de savoir si, comme le
prétend le Costa Rica, le caño, aujourd’hui navigable, qui relie le fleuve
San Juan à la lagune de Harbor Head fait peser sur ses droits un risque de
préjudice irréparable, un dommage irréversible étant susceptible d’être
causé à l’environnement d’une partie d’un territoire dont la Cour pour-
rait, dans sa décision sur le fond, juger qu’il lui revient.
  19. Dans ses conclusions finales, le Costa Rica a prié la Cour d’indi-
quer des mesures conservatoires prescrivant au Nicaragua, entre autres,
de n’entreprendre dans la zone comprenant l’entièreté de Isla Portillos
(ordonnance, par. 73) aucune des activités suivantes :

                                                                            36

             certaines activités (op. ind. sepúlveda-amor)                 39

  i) creusement ou élargissement d’un canal ;
 ii) abattage d’arbres ou enlèvement de végétation ou de terre ;
iii) déversement de sédiments.
   20. A l’audience, il est apparu que les « opérations de nettoyage et de
dégagement du caño » menées par le Nicaragua dans la zone en litige
étaient terminées. Aussi le Nicaragua a‑t‑il observé que la question de
l’abattage d’arbres et du dépôt de sédiments dans certaines zones le long
du caño « ne se pos[ait] plus » (ordonnance, par. 71).
   21. Que la situation même dont le Costa Rica a cherché à empêcher la
survenance par sa demande en indication de mesures conservatoires se
soit matérialisée avant le prononcé de l’ordonnance ne rend pas sans
objet l’indication de telles mesures, dès lors que la Cour considère que
celles‑ci restent nécessaires aux fins de sauvegarder les droits en cause.
   22. Il est bien établi que la Cour n’est pas liée par les demandes des
parties et que « le paragraphe 2 de l’article 75 du Règlement [lui] recon-
naît, … lorsqu’une demande en indication de mesures conservatoires lui a
été présentée, le pouvoir d’indiquer des mesures totalement ou partielle-
ment différentes de celles qui sont sollicitées » (Application de la conven‑
tion pour la prévention et la répression du crime de génocide (Bosnie‑­
Herzégovine c. Yougoslavie (Serbie et Monténégro)), mesures conservatoires,
ordonnance du 13 septembre 1993, C.I.J. Recueil 1993, p. 347, par. 47 ; voir
aussi Activités armées sur le territoire du Congo (République démocratique
du Congo c. Ouganda), mesures conservatoires, ordonnance du 1er juil‑
let 2000, C.I.J. Recueil 2000, p. 128, par. 43 ; Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale
(Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance du
15 octobre 2008, C.I.J. Recueil 2008, p. 397, par. 145).
   23. Savoir si, comme l’affirme le demandeur, le Nicaragua a construit
un canal artificiel sur le territoire costa‑ricien ou si, comme le prétend le
défendeur, il s’est contenté de dégager un chenal préexistant reliant le
fleuve San Juan à la lagune de Harbor Head est une question qui devra
être tranchée au fond ; elle est, à ce stade de la procédure, sans incidence
sur la décision de la Cour concernant la demande du Costa Rica.
   24. Ce qui importe ici — et c’est là une question sur laquelle les Parties
sont foncièrement en désaccord —, c’est de savoir si la simple présence du
caño en tant que chenal navigable traversant Isla Portillos constitue un
risque de dommage écologique irréparable, sachant que le territoire en
litige fait partie de la zone humide « Humedal Caribe Noreste », désignée
par le Costa Rica pour inscription sur la liste des zones humides d’impor-
tance internationale de 1996 en application de l’article 2 de la convention
de 1971 relative aux zones humides d’importance internationale (ou
« convention de Ramsar »), à laquelle le Nicaragua est également partie.
   25. Selon moi, les éléments de preuve soumis à la Cour confirment que,
même en l’état actuel — c’est‑à‑dire même si le Nicaragua ne poursuivait
pas ses « activités de dégagement » ou autres travaux dans la zone —, le
caño fait peser sur les caractéristiques écologiques de Isla Portillos un

                                                                           37

             certaines activités (op. ind. sepúlveda-amor)                  40

risque imminent de dommage irréparable et que, partant, des mesures
conservatoires s’imposent pour éviter que ce risque ne se matérialise.
    26. Cela ne revient pas à affirmer que le dégagement, ou le creusement,
du caño a déjà causé un dommage irréparable à l’environnement de
 Isla Portillos. Aux fins de l’indication de mesures conservatoires prévue à
 l’article 41 du Statut, point n’est besoin d’établir qu’un préjudice irrépa-
rable a été causé — il suffit d’établir qu’il risque de l’être.
    27. A cet égard, revêtent une importance particulière les conclusions
du rapport établi par la mission consultative en application du para-
graphe 2 de l’article 3 de la convention de Ramsar (ci‑après le « rapport
 Ramsar »), soumis à la Cour pendant le déroulement de la procédure.
    28. Pour commencer, le rapport met en évidence un risque de dom-
mage à l’environnement de la zone humide à moyen et à long terme, pre-
nant notamment la forme d’une disparition d’habitats pour la faune
­terrestre, d’une érosion progressive et d’une altération de l’alimentation
 de nappes souterraines.
    29. En outre, il montre que l’environnement de la lagune de Har-
 bor Head, qui ne fait pas partie du territoire en litige et se trouve située
 dans une autre zone humide d’importance internationale inscrite sur la
 liste Ramsar, à savoir le Refugio de Vida Silvestre Río San Juan, au Nica-
 ragua, se trouve tout particulièrement menacé du fait de la liaison hydro-
 graphique entre le San Juan et la lagune résultant du dégagement ou du
 creusement du caño. Il estime notamment que « le banc de sable qui sépare
 actuellement la lagune de Harbor Head de la mer des Caraïbes est menacé
 de destruction par la modification de l’équilibre hydrodynamique qui le
 maintient entre les eaux du fleuve San Juan et la laisse de haute mer »
 (rapport Ramsar, par. 32). La lagune de Harbor Head pourrait ainsi en
 partie, voire totalement, disparaître d’ici six à douze mois.
    30. Ces éléments font apparaître l’interconnexion existant entre, d’une
 part, la protection de l’environnement sur Isla Portillos et, d’autre part, la
 protection de la zone humide adjacente située sur ce qui est incontestable-
 ment le sol nicaraguayen.
    31. D’après le rapport,
     « le Humedal Caribe Noreste présentant une situation géographique et
     une dynamique étroitement liées à celles du Refugio de Vida Silvestre
     Corredor Fronterizo et du Refugio de Vida Silvestre Río San Juan, qui
     est un site Ramsar, sa préservation requiert une coopération et une
     collaboration substantielles entre les deux pays à la frontière desquels
     se trouvent les deux sites Ramsar » (rapport Ramsar, p. 35).
   32. Fait notable, la Cour ne va pas jusqu’à affirmer l’existence d’un
risque imminent de préjudice irréparable aux droits du Costa Rica lié au
dégagement ou au creusement du caño. Pour autant, seul le demandeur
est autorisé à envoyer des agents civils pour « éviter qu’un préjudice irré-
parable ne soit causé » à la zone humide dans le territoire en litige, et ce,
sans que la Cour ait au préalable établi que ce préjudice risquait effective-
ment de se concrétiser.

                                                                            38

             certaines activités (op. ind. sepúlveda-amor)                   41

   33. La première mesure conservatoire visant à exclure la présence des
deux Parties sur le territoire en litige, la raison d’être de la deuxième
mesure indiquée par la Cour n’apparaît pas clairement. On en vient à se
demander si, en définitive, celle‑ci ne se serait pas livrée à une évaluation
bien plus générale de la « plausibilité » des prétentions des Parties (à la fois
celles du demandeur et celles du défendeur) qu’elle n’affirme l’avoir fait
aux paragraphes 53 à 62 de l’ordonnance, et n’aurait pas anticipé en
conséquence une décision au fond favorable au Costa Rica. Or, telle n’est
pas, selon moi, la finalité du recours à la notion de « plausibilité » dans le
contexte de l’article 41 du Statut.
   34. Pour conclure, la Cour aurait dû reconnaître qu’il existe effective-
ment un risque imminent de préjudice irréparable aux droits éventuels du
Costa Rica, lié au dégagement ou au creusement du caño ; toutefois, étant
donné l’interconnexion qui existe entre le Humedal Caribe Noreste et le
Refugio de Vida Silvestre Río San Juan, c’est aux deux Parties qu’elle
aurait dû confier la responsabilité de prendre, en concertation avec le
Secrétariat Ramsar, les mesures nécessaires pour éviter qu’un préjudice
irréparable ne soit causé au territoire en litige.

                                     (Signé) Bernardo Sepúlveda‑Amor.




                                                                             39

